 Case: 1:18-cv-02599-JG Doc #: 4 Filed: 01/09/19 1 of 1. PageID #: 26



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
SHERELYNN LEHMAN,                                     :        CASE NO. 1:18CV02599
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :        ORDER TO SHOW CAUSE
                                                      :
CYLCOMM LLC,                                          :
                                                      :
         Defendant.                                   :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


         Defendant, Cylcomm LLC, was served by personal service on November 13, 2018, with

a copy of the complaint. Upon review of the docket, no answer on behalf of said defendant has

been filed.


         The plaintiff is requested to submit an appropriate motion, affidavit, request for entry of

default, and proposed order for default judgment by January 24, 2019, or show cause why said

defendant should not be dismissed for want of prosecution.


         IT IS SO ORDERED.




Dated: January 9, 2019                                    s/   James S. Gwin
                                                          JAMES S. GWIN
                                                          UNITED STATES DISTRICT JUDGE
